COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





IN RE:  JASON CLARKSON,

                               Relator.

§
 
§
 
§
 
§
 
§
 
 § 



No. 08-05-00299-CR

AN ORIGINAL PROCEEDING 

OF WRIT OF PROHIBITION





 

 

 




OPINION ON PETITION FOR WRIT OF PROHIBITION
           This is an original proceeding for a writ of prohibition.  Relator, Jason Clarkson,
requests a writ of prohibition to prohibit the Honorable Robert Anchondo, Judge of County
Criminal Court at Law No. 2, in El Paso County, Texas, from rescinding his original order
recusing himself from hearing the underlying cause.
STANDARD OF REVIEW
           Regarding a writ of prohibition, section 22.221(a) of the Government Code sets the
limits of our jurisdiction to issue writs.  See Tex. Gov’t Code Ann. § 22.221(a) (Vernon
2004).  That statute provides, “Each court of appeals or a justice of a court of appeals may
issue a writ of mandamus and all other writs necessary to enforce the jurisdiction of the
court.”  Id.  Under section 22.221(a) our authority to issue a writ of prohibition “is limited
to cases in which this Court has actual jurisdiction of a pending proceeding.”  Faherty v.
Knize, 764 S.W.2d 922, 923 (Tex. App.--Waco 1989, orig. proceeding).
APPLICATION OF THE LAW TO THE FACTS BEFORE THE COURT
           Regarding the petition for writ of prohibition, we have no pending proceeding before
us for which the issuance of a writ of prohibition would be necessary to enforce our
jurisdiction.  Accordingly, we do not have jurisdiction to issue the requested writ.  Relator’s
petition for writ of prohibition is denied.
 
                                                                             PER CURIAM

September 22, 2005

Before Barajas, C.J., McClure, and Chew, JJ.

(Do Not Publish)